Title: From George Washington to Henry Knox, 24 September 1792
From: Washington, George
To: Knox, Henry


(Private) 
My dear Sir,Mount Vernon Septr 24 92  
I thank you for the information contained in your private letters of the 16th & 18th instt—From the contents of the last, it is probable Mr Hammond will be here to day, or tomorrow before Noon.
I perceive by the Papers that Mr Penn & lady are arrived—and with them, Mr Andrew Hamilton & family. What, pray, has been the reception of the last mentioned Gentleman by the Officers of the State Government (particularly the Govr)—Mr Morris &ca? I wish to be pretty accurately informed of this before my arrival; because, as he is considered as one of the obnoxious characters

of the State of Pennsylvania, a little circumspection on the part of the President of the U. States may be necessary.
I hope Mrs Knox & your family were well when you last heard from them. My poor Nephew though a little better is scarcely able to walk—If he should recover strength enough to bear the ride it is recommended to him to spend the Winter in the lower parts of the State where the Weather is more temperate than it is at Mount Vernon. But the chances are much against this.
I still hold to my resolution of leaving this for Philadelphia about the 8th or 9th of next month, if the Situation of my family & Servants does not absolutely prevent it; for, never since I have lived at this place has the remitting fever been so prevalent as it has this year. Sincerely & Affectionately I am always Yours

Go: Washington


P.S. Since writing the foregoing, Messrs Hammond & Smith are arrived at this place.

